

August 22, 2019




Thomas Leggett
[***]
[***]
         
        Re: Separation Agreement


Dear Thomas:


        The purpose of this letter agreement (the “Agreement”) is to confirm the
terms regarding your separation of employment from Axcella Health Inc. (the
“Company”). As more fully set forth below, the Company desires to provide you
with certain severance benefits in exchange for certain agreements by you. In
addition, as more fully set forth below you shall have up to twenty one (21)
days in which to consider and accept the terms of this Agreement and seven days
after signing to rescind. As such, this Agreement shall become effective on the
eighth (8th) day following your acceptance of it (the “Effective Date”).
1.Transition Period; Separation from Employment.


(a)You and the Company agree that, subject to the terms of this section, you
shall remain employed with the Company from the date hereof until August 30,
2019 (the “Transition Period”). During the Transition Period, the Company may in
its sole discretion: (1) remove any duties assigned to you; (2) assign you to
other duties; (3) require you to remain away from the Company’s place of
business; or (4) waive the remaining portion of the Transition Period and
consider your separation to be effective immediately or as of a specified date
prior to the end of the Transition Period. During the Transition Period you
shall continue to be paid your current salary and otherwise remain subject to
the Company’s plans and policies. Your separation from employment shall be
effective on the conclusion of the Transition Period or an earlier date as
permitted above (as applicable, your “Separation Date”). You hereby relinquish
any and all positions that you have held with the Company as of the Separation
Date. From and after the Separation Date, you shall have no authority to act on
behalf of the Company and shall not represent yourself as an employee, agent or
officer of the Company.


(b)On the Separation Date, the Company shall pay or provide to you the
following: (i) your base salary through the Separation Date; (ii) any accrued
but unused vacation pay (20 days); (iii) any properly incurred but unpaid
documented business expenses; and (iv) any other amounts or benefits which you
are entitled to receive under any plan, program, policy or contract of the
Company.


(c)Following the Separation Date, your coverage under the Company’s Directors
and Officers Liability Insurance Policy shall continue pursuant to such Policy’s
terms and conditions.


        2. Severance Benefit. In exchange for the mutual covenants set forth in
this Agreement, including but not limited to your covenants set forth in
Sections 4 and 5 hereof, the Company agrees to provide you with the following
(together, the “Severance Benefit”):


        (a) Provided that you use best efforts to cooperate reasonably with the
Company in the transition of matters related to your employment as set forth in
Section 4 below, the Company shall
ACTIVE/100565275.4





--------------------------------------------------------------------------------



extend the date for which you may exercise the vested options to purchase shares
pursuant to the ISO Agreement #1, ISO Agreement #2, NQ Agreement #1 and NQ
Agreement #2 (each as defined below in Section 2(b)) until January 2, 2020.


        (b) To the extent applicable, the terms and conditions of the Company’s
2010 Stock Option and Grant Plan (the “Equity Plan”) and any agreements executed
by you pursuant thereto (the “Equity Agreements”) are expressly incorporated by
reference herein and shall survive the signing of this Agreement. You and the
Company agree that as of the Separation Date, any “Service Relationship”, as
that term may be used or referenced in your Equity Agreements, shall be deemed
to be terminated. You agree that:
(i) In accordance with the Incentive Stock Option Agreement between you and the
Company, dated June 13, 2017 (“ISO Agreement #1”), as of the Separation Date you
are vested in an option to purchase 28,754 shares of common stock of the
Company, at the option exercise price of $6.52 per share. Your option to
purchase 17,252 unvested shares pursuant to the ISO Agreement #1 shall be
forfeited and void effective on the Separation Date.


(ii) In accordance with the Incentive Stock Option Agreement between you and the
Company, dated August 29, 2018 (“ISO Agreement #2”), as of the Separation Date
you are not vested in any option to purchase shares of common stock of the
Company, at the option exercise price of $6.21 per share. Your option to
purchase 51,033 unvested shares pursuant to the ISO Agreement #2 shall be
forfeited and void effective on the Separation Date.


(iii) In accordance with the Non-Qualified Stock Option Agreement between you
and the Company, dated June 13, 2017 (“NQ Agreement #1”), as of the Separation
Date you are vested in an option to purchase 77,267 shares of common stock of
the Company, at the option exercise price of $6.52 per share. Your option to
purchase 46,361 unvested shares pursuant to the NQ Agreement #1 shall be
forfeited and void effective on the Separation Date.


(iv) In accordance with the Non-Qualified Stock Option Agreement between you and
the Company, dated August 10, 2017 (“NQ Agreement #2”), as of the Separation
Date you are vested in an option to purchase 9,005 shares of common stock of the
Company, at the option exercise price of $6.52 per share. Your option to
purchase 5,403 unvested shares pursuant to the NQ Agreement #2 shall be
forfeited and void effective on the Separation Date.


        You and the Company also agree that the date by which you may exercise
the vested options to purchase shares pursuant to the ISO Agreement #1, ISO
Agreement #2, NQ Agreement #1 and NQ Agreement #2 as provided above, shall be
extended until January 2, 2020, and that the Equity Agreements are hereby
amended to reflect and align with the terms set forth in this sentence.


        You acknowledge and agree that the Severance Benefit is not intended to
and shall not constitute a severance plan, and shall confer no benefit on anyone
other than the parties hereto. You further acknowledge that except for the
specific financial consideration set forth herein, you are not entitled to any
other compensation from the Company including, without limitation, wages,
bonuses, vacation pay, holiday pay or any other form of compensation or benefit.


        3. Unemployment Benefits. The Company agrees that it shall not contest
any claim for unemployment benefits by you with the Massachusetts Division of
Unemployment Assistance. The Company, of course, shall not be required to
falsify any information.


2
ACTIVE/100565275.4





--------------------------------------------------------------------------------



        4. Cooperation. At any time after your employment, you shall cooperate
fully with the Company in connection with any matter or event relating to your
employment or events that occurred during your employment, including, without
limitation, in the defense or prosecution of any claims or actions now in
existence or which may be brought or threatened in the future against or on
behalf of the Company and its affiliates, and its officers and employees. Your
cooperation in connection with such matters or events includes, but is not
limited to: (a) cooperating with the Company in connection with the transition
of matters related to your employment (including, but not limited to, assisting
with the transition of matters in which you have been involved and transferring
your work knowledge to other the Company employees); (b) being available upon
reasonable notice to meet with the Company regarding matters in which you have
been involved, including any contract matters or audits; (c) preparing for,
attending and participating in any legal proceeding (including depositions,
consultation, discovery or trial); (d) providing affidavits; (e) assisting with
any audits, inspections, proceedings or other inquiries; and/or (f) acting as a
witness in connection with any litigation or other legal proceeding affecting
the Company. You further agree that should you be contacted (directly or
indirectly) by any person or entity (for example, by any party representing an
individual or entity) adverse to the Company, you shall promptly notify the
Axcella Health Inc. Legal Department. You shall be reimbursed for any reasonable
costs and expenses incurred in connection with providing such cooperation under
this section. In addition, until January 2, 2020, you agree to make yourself
reasonably available to the Company during mutually agreeable times to consult
with respect to any matter for which you were responsible during your employment
(“Consulting Services”). The Company shall pay you a flat fee of $10,000 for
such Consulting Services. You agree to perform the Consulting Services in a
manner generally consistent with the historical provision of the Consulting
Services and with the same standard of care as historically provided.


        5. Additional Covenants. You expressly acknowledge and agree to the
following:
(a) You shall abide by your Employee Non-Competition, Non-Solicitation,
Confidentiality and Assignment Agreement dated December 16, 2016, which is
expressly incorporated by reference herein, and shall survive the signing of
this Agreement and remain in full force and effect. You have returned to the
Company, and have not retained, any Company property, files or documents (and
any copies thereof, in any form or media), including any cell phone, computer,
keys and/or key cards. You shall abide by all common law and statutory
obligations relating to the protection and non-disclosure of the Company’s trade
secrets and confidential and proprietary information.


 (b) All information relating to the negotiation of this Agreement, including
the terms provided for in this Agreement, shall be held confidential by you and
shall not be publicized or disclosed to: (i) any person, other than an immediate
family member, legal counsel or financial advisor, provided that any such
individual to whom disclosure is made agrees to be bound by these
confidentiality obligations; (ii) any business entity, or (iii) any government
agency, except as mandated or permitted by state or federal law.


        (c) Nothing contained in this Agreement limits your ability to file a
charge or complaint with any federal, state or local governmental agency or
commission (a “Government Agency”). In addition, nothing contained in this
Agreement limits your ability to communicate with any Government Agency or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including your ability to provide documents or other
information, without notice to the Company, nor does anything contained in this
Agreement apply to truthful testimony in litigation. If you file any charge or
complaint with any Government Agency and if the Government Agency pursues any
3
ACTIVE/100565275.4





--------------------------------------------------------------------------------



claim on your behalf, or if any other third party pursues any claim on your
behalf, you waive any right to monetary or other individualized relief (either
individually or as part of any collective or class action). In addition, for the
avoidance of doubt, pursuant to the federal Defend Trade Secrets Act of 2016,
you shall not be held criminally or civilly liable under any federal or state
trade secret law or under this Agreement or your Employee Non-Competition,
Non-Solicitation, Confidentiality and Assignment Agreement for the disclosure of
a trade secret that (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.


(d) You shall not make any statements that are disparaging about the Company or
its officers, directors and managers, in any medium, form or platform, including
statements that disparage any product, service, finances, financial condition,
capability or any other aspect of the Company, and you shall not engage in
conduct which is intended to harm the reputation of the Company or its officers,
directors and managers. The Company agrees to instruct its executive team and
its Board not to make any statement about you during their employment or
relationship with the Company, that is disparaging or intended to harm your
reputation.


        (e) A breach of any of Section 5 of this Agreement shall constitute a
material breach of this Agreement and, in addition to any other legal or
equitable remedy available to the Company, shall entitle the Company to recover
any Severance Benefit paid to you hereunder.


        6. Your Release of Claims.


        (a) You agree and acknowledge that by signing this Agreement, and for
other good and valuable consideration provided for in this Agreement, you are
waiving and releasing your right to assert any form of legal claim against the
Company1/ whatsoever for any alleged action, inaction or circumstance existing
or arising from the beginning of time through the Separation Date. Your waiver
and release herein is intended to bar any form of legal claim, charge, complaint
or any other form of action (jointly “Claims”) against the Company seeking any
form of relief including, without limitation, equitable relief (whether
declaratory, injunctive or otherwise), the recovery of any damages or any other
form of monetary recovery whatsoever (including, without limitation, back pay,
front pay, compensatory damages, emotional distress damages, punitive damages,
attorney’s fees and any other costs) for any alleged action, inaction or
circumstance existing or arising through the Separation Date. Without limiting
the foregoing, you specifically waive and release the Company from any waivable
claim arising from or related to your employment relationship with the Company
up through the Separation Date including, without limitation: (i) claims under
any Massachusetts or any other state or federal statute, regulation or executive
order (as amended) relating to employment, fair employment practices,
termination, discrimination, wages, hours, leaves of absence, and any other
terms and conditions of employment, including the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Civil Rights Acts
of 1866 and 1871, Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1991, the Equal Pay Act, the Americans With Disabilities Act, the Genetic
Information Nondiscrimination Act, the Uniformed Services Employment and
Reemployment Rights Act of 1994, the Lily Ledbetter Fair Pay Act, the National
Labor Relations Act, the Family and Medical Leave Act, the Employee Retirement
Income Security Act of 1974, COBRA, the Worker Adjustment and Retraining
Notification Act, the Massachusetts Fair Employment Practices Statute, the
Massachusetts Equal Rights Act, the Massachusetts Civil Rights Act, the
Massachusetts Privacy Statute, the Massachusetts Sexual Harassment Statute, the
Massachusetts Wage Act, the Massachusetts Minimum Fair Wages Act, the
Massachusetts Equal Pay Act, and any similar Massachusetts or other state or
federal statute; please note
4
ACTIVE/100565275.4





--------------------------------------------------------------------------------



that this section specifically includes a waiver and release of claims regarding
payments covered by the Massachusetts Wage Act or the Massachusetts Minimum Fair
Wages Act, including hourly wages, salary, overtime, minimum wages, commissions,
vacation pay, holiday pay, sick leave pay, dismissal pay, bonus pay or severance
pay; (ii) claims under any Massachusetts or any other state or federal common
law theory, including, without limitation, wrongful discharge, breach of express
or implied contract, promissory estoppel, unjust enrichment, breach of a
covenant of good faith and fair dealing, retaliation, violation of public
policy, defamation, interference with contractual relations, intentional or
negligent infliction of emotional distress, invasion of privacy,
misrepresentation, deceit, fraud or negligence or any claim to attorneys’ fees
under any applicable statute or common law theory of recovery; and (iii) any
other claim arising under any Massachusetts or other state or federal law.


(b) Notwithstanding the foregoing, this Section 6 does not: (i) release the
Company from any obligation expressly set forth in this Agreement; (ii) waive or
release any legal claims which you may not waive or release by law, including
without limitation obligations under workers compensation laws; (iii) release
the Company from any obligations it has, or rights you may have, for
indemnification or defense (x) in accordance with applicable laws or the
corporate governance documents of the Company or its affiliates in accordance
with their terms as in effect from time to time, or (y) pursuant to any
applicable directors and officers insurance policy with respect to any liability
incurred as an officer or director of the Company or its affiliates in
accordance with the terms; or (iv) prohibit you from challenging the validity of
this release under federal law, from filing a charge or complaint of employment
related discrimination with the Equal Employment Opportunity Commission (“EEOC”)
or similar state agency, or from participating in any investigation or
proceeding conducted by the EEOC or similar state agency. Your waiver and
release, however, are intended to be a complete bar to any recovery or personal
benefit by or to you with respect to any claim (except those which cannot be
released under law), including those raised through a charge with the EEOC.
Accordingly, nothing in this Section 6 shall be deemed to limit the Company’s
right to seek immediate dismissal of such charge or complaint on the basis that
your signing of this Agreement constitutes a full release of any individual
rights under the federal discrimination laws, or to seek restitution to the
extent permitted by law of the economic benefits provided to you under this
Agreement in the event you successfully challenge the validity of this release
and prevail in any claim under the federal discrimination laws.


        (c) You acknowledge and agree that, but for providing this waiver and
release, you would not be receiving the Severance Benefit provided to you under
this Agreement.


        7. ADEA/OWBPA Review and Revocation Period. You and the Company
acknowledge that you are over the age of 40 and that you, therefore, have
specific rights under the Age Discrimination in Employment Act (“ADEA”) and the
Older Workers Benefit Protection Act (the “OWBPA”), which prohibit
discrimination on the basis of age. It is the Company’s desire and intent to
make certain that you fully understand the provisions and effects of this
Agreement, which includes a release of claims under the ADEA and OWBPA. To that
end, you have been encouraged and given the opportunity to consult with legal
counsel for the purpose of reviewing the terms of this Agreement. Consistent
with the provisions of the ADEA and OWBPA, the Company also is providing you
with twenty one (21) days in which to consider and accept the terms of this
Agreement by signing below and returning it to the Axcella Health Inc. Legal
Department, 840 Memorial Drive, 3rd Floor, Cambridge, MA 02139. You may rescind
your assent to this Agreement if, within seven (7) days after you sign this
Agreement, you deliver by hand or send by mail (certified, return receipt and
postmarked within such 7 day period) a notice of rescission to the Axcella
Health Inc. Legal Department at the above-referenced address.


        8. Taxes and Withholdings; Rule 409A.


5
ACTIVE/100565275.4





--------------------------------------------------------------------------------



(a)The Severance Benefit provided under this Agreement shall be reduced by all
applicable federal, state, local and other deductions, taxes, and withholdings.


(b) This Agreement shall be interpreted and administered in a manner so that any
amount or benefit payable hereunder shall be paid or provided in a manner that
is either exempt from or compliant with the requirements Section 409A of the
Code and applicable Internal Revenue Service guidance and Treasury Regulations
issued thereunder (and any applicable transition relief under Section 409A of
the Code). Nevertheless, the tax treatment of the benefits provided under the
Agreement is not warranted or guaranteed. Neither the Company nor its directors,
officers, employees or advisers shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by you as a result of the application
of Section 409A of the Code.


(c)Notwithstanding anything in this Agreement to the contrary, to the extent
that any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable hereunder, or a different form of payment would be
effected, by reason of a Change in Control or your Disability or termination of
employment, such amount or benefit shall not be payable or distributable to you,
and/or such different form of payment shall not be effected, by reason of such
circumstance unless (i) the circumstances giving rise to such Change in Control,
Disability or termination of employment, as the case may be, meet any
description or definition of “change in control event,” “disability” or
“separation from service,” as the case may be, in Section 409A of the Code and
applicable regulations (without giving effect to any elective provisions that
may be available under such definition), or (ii) the payment or distribution of
such amount or benefit would be exempt from the application of Section 409A of
the Code by reason of the short-term deferral exemption or otherwise. This
provision does not prohibit the vesting of any amount upon a Change in Control,
Disability or termination of employment, however defined. If this provision
prevents the payment or distribution of any amount or benefit, such payment or
distribution shall be made on the date, if any, on which an event occurs that
constitutes a Section 409A-compliant “change in control event,” “disability” or
“separation from service,” as the case may be, or such later date as may be
required by subsection (d) below. If this provision prevents the application of
a different form of payment of any amount or benefit, such payment shall be made
in the same form as would have applied absent such designated event or
circumstance.


6
ACTIVE/100565275.4





--------------------------------------------------------------------------------



(d)Notwithstanding anything in this Agreement to the contrary, if any amount or
benefit that would constitute non-exempt “deferred compensation” for purposes of
Section 409A of the Code would otherwise be payable or distributable under this
Agreement by reason of your separation from service during a period in which you
are a Specified Employee (as defined below), then, subject to any permissible
acceleration of payment by the Company under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes): (i) the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following your separation from service shall be
accumulated through and paid or provided on the first day of the seventh month
following your separation from service (or, if you die during such period,
within 30 days after your death) (in either case, the “Required Delay Period”);
and (ii) the normal payment or distribution schedule for any remaining payments
or distributions shall resume at the end of the Required Delay Period. For
purposes of this Agreement, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder; provided,
however, that the Company’s Specified Employees and its application of the
six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Board or a committee thereof, which shall
be applied consistently with respect to all nonqualified deferred compensation
arrangements of the Company, including this Agreement.


9. General.


(a) Integration. You acknowledge and agree that this Agreement and any
agreements explicitly incorporated by reference herein (e.g., the Equity
Agreements and the Employee Non-Competition, Non-Solicitation, Confidentiality
and Assignment Agreement) contain the entire agreement between you and the
Company, and that this Agreement supersedes any and all prior or contemporaneous
oral and/or written agreements between you and the Company.


        (b) Modification; Waiver; Severability. No variations or modifications
hereof shall be deemed valid unless reduced to writing and signed by the parties
hereto. The failure of the Company to seek enforcement of any provision of this
Agreement in any instance or for any period of time shall not be construed as a
waiver of such provision or the Company’s right to seek enforcement of such
provision in the future. The provisions of this Agreement are severable, and if
for any reason any part hereof shall be found to be unenforceable, the remaining
provisions shall be enforced in full.


        (c) Choice of Law; Venue and Jurisdiction; Jury Waiver. This Agreement
shall be deemed to have been made in the Massachusetts, shall take effect as an
instrument under seal within Massachusetts, and shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts,
without giving effect to conflict of law principles. You agree that any action,
demand, claim or counterclaim relating to the terms and provisions of this
Agreement, or to its formation or breach, shall be commenced in Massachusetts in
a court of competent jurisdiction, and you further acknowledge that venue for
such actions shall lie exclusively in Massachusetts and that material witnesses
and documents would be located in Massachusetts. Both parties hereby waive and
renounce in advance any right to a trial by jury in connection with such legal
action.


        (d) Knowing and Voluntary Execution. By executing this Agreement, you
are acknowledging that you have been afforded sufficient time to understand the
terms and effects of this Agreement, that your agreements and obligations
hereunder are made voluntarily, knowingly and without duress, and that neither
the Company nor its agents or representatives have made any representations
inconsistent with the provisions of this Agreement.
[Signature Page Follows]
        
 This Agreement may be signed on one or more copies, each of which when signed
shall be deemed to be an original, and all of which together shall constitute
one and the same Agreement. If the foregoing correctly sets forth our
understanding, please sign, date and return the enclosed copy of this Agreement
to the Axcella Health Inc. Legal Department within twenty-one (21) days.


[Signature Page Follows]










7
ACTIVE/100565275.4





--------------------------------------------------------------------------------



             Axcella Health Inc.




             By:  /s/ William Hinshaw  
              William Hinshaw
              Chief Executive Officer
              
             Dated: August 22, 2019  


Confirmed and Agreed:


/s/ Thomas Leggett  
Thomas Leggett


Dated: August 22, 2019  






1 For the purposes of this section, the parties agree that the term “The
Company” shall include Axcella Health Inc., and its divisions, affiliates,
parents and subsidiaries, and its and their respective officers, directors,
shareholders, owners, employees, attorneys, agents and assigns
8
ACTIVE/100565275.4



